DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 07/25/2022. Claims 1-5, and 7-21 are pending in the current office action. Claims 1, 7-9, and 16 have been amended by the applicant, claim 6 is newly cancelled, and claims 17-21 are new claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2022 has been considered by the examiner.  

Status of the Rejection
The rejection of claim 6 is obviated by the Applicant’s cancellation.
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5, 7-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20070029195 A1) in view of Kim et al. (KR 20140012580 A, machine translation).
Regarding claims 1 and 7-9, Li discloses an electric charge detection sensor (a molecular detection device 10 [abstract; Para. 0025; Note: The preamble "electric charge detection" is a statement of intended use that does not further limit the claimed invention [see MPEP 2111.02]. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Since the structure of the prior art teaches all of the structural limitations of the claim, the structure is considered capable of and configured to meet the intended use limitations]), comprising:
a plurality of detection electrodes that is arranged in an array and detects electric charge (plural detection electrodes 16 can be arranged in an array in order to detect multiple target molecules at different electrodes by multiplexing, it is further noted that electrodes 15 and 16 together could be considered “a plurality of detection electrodes” as they both contribute to the detection of the analyte species [Para. 0028; Figs. 1A-1B; Note: the limitation “detects electric charge” is a functional limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art]);
an insulating portion that insulates the plurality of detection electrodes from each other (base 14 is a nonconductive material that insulates the electrodes from one another such that the electrodes are not short-circuited [Para. 0028; Figs. 1A-1B]); and
a group of conductive particles deposited on surfaces of the plurality of detection electrodes (polymer film 12 includes conductive particles including nanoparticles and is disposed on top of the plural detection electrodes 16 [Paras. 0028, 0033; Claims 29 and 32; Figs. 1A-1B]).
Li teaches the electrodes being disposed on a base insulating layer 14 but is silent on the creation of a protrusion on the insulating layer. Li therefore fails to expressly teach wherein the insulating portion “has a geometric protruding shape at a portion away from a surface of each detection electrode by a predetermined distance”, of instant claim 1, “the geometric protruding shape of the insulating portion is disposed at a position higher than a height of the group of particles”, of instant claim 7, “the geometric protruding shape of the insulating portion has a protrusion longer than a height of the group of particles”, of instant claim 8, and “the geometric protruding shape of the insulating portion is formed by using a material different from a material of other portions of the insulating portion”, of instant claim 9. 
Kim teaches an electrode sensor [abstract] wherein the electrode includes a first electrode material 210 made of a solid conductor that comprises a second electrode material made up of nanoparticles 220 [Pg. 3, Paras. 11-12]. Kim teaches wherein the insulating substrate is formed of two different materials wherein the base material 110 is formed of a first material made of a transparent material such as glass, plastic, ITO or FTO while a second portion of the substrate 500 is formed of a second material comprising SiO2, Si3N4, ZnO or Al2O3 [Pg. 3, Paras. 11-12]. Kim further teaches wherein the second portion of the substrate 500 comprises a geometric protrusion 510 that extends along and creates a well 550 wherein the nanoparticles are disposed with in the well created by the protrusions [Pg. 3, Paras. 11-12]. Kim further teaches wherein the geometric protrusions 510 along the well 550 provides the benefit of increasing the amount of nanoparticles that can be included in the well and thus disposed on top of the conductor electrode 210 and thus yields an electrode with a larger surface area and thus a reduced impedance as compared with a sensor having no protrusion and thus less nanoparticles [Pg. 4, Paras. 1 and 7]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li to include an additional portion of the base layer 14 that is formed of a different/second material whereby the second portion includes a geometric protrusion and a well for holding the nanoparticles because Kim teaches that such structure provides the benefit of increasing the amount of nanoparticles that can be included in the well and thus disposed on top of the conductor electrode 210 and thus yields an electrode with a larger surface area and thus a reduced impedance as compared with a sensor having no protrusion and thus less nanoparticles [Pg. 4, Paras. 1 and 7]. It follows that it is obvious for the protrusion(s) to have a height higher than the layer of nanoparticles as Kim teaches the entire purpose of the protrusions is to maintain the nanoparticles in place and having a height higher than the level of nanoparticles (as shown in Kim Figs. 2-3 and 5) would provide the obvious benefit of preventing nanoparticles from spilling over the edge of the protrusions [Pg. 4, Paras. 1 and 7]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Regarding claim 2, Li further discloses wherein the group of particles is a group of nanoparticles each having a size on order of nanometers (nanoparticles have a size of nanometers including a mean diameter of 1 to 100 nm [abstract; Paras. 0008-0009, 0033]).
Regarding claim 3, Li further discloses wherein the group of particles is a group of platinum nanoparticles (the conductive nanoparticles include platinum nanoparticles [Para. 0033]).
Regarding claims 4-5, Li further discloses wherein the plurality of detection electrodes is water-insoluble electrodes using metal as a material, of instant claim 4, wherein the detection electrode is electrodes using platinum as a material, of instant claim 5 (electrodes 15/16 are formed of a platinum conductor [Paras. 0039, 0048, 0065; Claims 11 and 13]).
Regarding claims 14-15, the limitations wherein “the electric charge detection sensor detects ions in solution that is in contact with each detection electrode”, of instant claim 14, and wherein “the electric charge detection sensor comprises a biosensor that detects the electric charge to measure a biological activity or identify a biological substance”, of instant claim 15, are interpreted as functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the device of Li comprises all of the structural limitations of the claimed device and thus absent any clear and convincing evidence and/or arguments to the contrary is specifically configured for and capable of performing the functional limitations of the claims including being used to detect ions in solution and as a biosensor for measuring biological substances or biological activity. 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Kim, as applied to claim 1 above, and further in view of Huang et al. (US 20180203006 A1). 
Regarding claims 10-13, modified Li discloses the limitations of claim 1 as discussed previously. 
Li is silent on the connection of the electrodes to a wiring layer and thus fails to expressly teach wherein “each of the plurality of detection electrodes has a recess for connection with a wiring layer”, of instant claim 10, “further comprising a contact for connecting each of the plurality of detection electrodes to a wiring layer”, of instant claim 11, “wherein the contact is a metal-embedded plug-type contact”, of instant claim 12”, and “wherein the contact is a through silicon via type contact”, of instant claim 13. 
Huang discloses a biosensing cartridge [abstract; Para. 0051; Fig. 1] wherein the device includes a sensor chip 702 that includes a recessed portion 716 that form electrode pads connected to the electrodes wherein the pads 716 are connected to a wiring layer 812 through the use of “contacts” 804/808 wherein the contacts are metal plugs embedded in the substrate 806 (i.e., metal-embedded plug-type contact) that are also formed through the through-holes formed in the silicon substrate 805 (i.e., through silicon via type contact) [Paras. 0086-0089; Fig. 8]. Huang teaches that such structure allows for electrical connections between the electrode pads and the end terminals such that the analysis chip can be integrated into a larger substrate such as printed circuit board while being protected from the environment due to the buried electrical connections buried in the insulating layers [Para. 0090; Fig. 8]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li wherein the device is constructed on a sensor chip because Huang teaches that such design allows the sensor chip to be connected to a larger substrate such as a printed circuit board by including the electrical pads, wiring layers, and contacts and that such electrical connections facilitate the connection with the PCB and while protecting the sensor chip from the environment [Para. 0090]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20070029195 A1) in view of Kim et al. (KR 20140012580 A, machine translation), and further in view of Sugihara et al. (EP 0823483 A1). 
Regarding claim 16-19, Li discloses a measuring system comprising: 
an electric charge detection sensor (a molecular detection device 10 [abstract; Para. 0025]) comprising:
a plurality of detection electrodes that is arranged in an array (plural detection electrodes 16 can be arranged in an array in order to detect multiple target molecules at different electrodes by multiplexing, it is further noted that electrodes 15 and 16 together could be considered “a plurality of detection electrodes” as they both contribute to the detection of the analyte species [Para. 0028; Figs. 1A-1B]);
an insulating portion that insulates the plurality of detection electrodes from each other (base 14 is a nonconductive material that insulates the electrodes from one another such that the electrodes are not short-circuited [Para. 0028; Figs. 1A-1B]); and 
a group of conductive particles deposited on surfaces of the plurality of detection electrodes (polymer film 12 includes conductive particles including nanoparticles and is disposed on top of the plural detection electrodes 16 [Paras. 0028, 0033; Claims 29 and 32; Figs. 1A-1B]).
Li teaches the electrodes being disposed on a base insulating layer 14 but is silent on the creation of a protrusion on the insulating layer. Li therefore fails to expressly teach wherein the insulating portion “has a geometric protruding shape at a portion away from a surface of each detection electrode by a predetermined distance”, of instant claim 16, “the geometric protruding shape of the insulating portion is disposed at a position higher than a height of the group of particles”, of instant claim 17, “the geometric protruding shape of the insulating portion has a protrusion longer than a height of the group of particles”, of instant claim 18, and “the geometric protruding shape of the insulating portion is formed by using a material different from a material of other portions of the insulating portion”, of instant claim 19. 
Kim teaches an electrode sensor [abstract] wherein the electrode includes a first electrode material 210 made of a solid conductor that comprises a second electrode material made up of nanoparticles 220 [Pg. 3, Paras. 11-12]. Kim teaches wherein the insulating substrate is formed of two different materials wherein the base material 110 is formed of a first material made of a transparent material such as glass, plastic, ITO or FTO while a second portion of the substrate 500 is formed of a second material comprising SiO2, Si3N4, ZnO or Al2O3 [Pg. 3, Paras. 11-12]. Kim further teaches wherein the second portion of the substrate 500 comprises a geometric protrusion 510 that extends along and creates a well 550 wherein the nanoparticles are disposed with in the well created by the protrusions [Pg. 3, Paras. 11-12]. Kim further teaches wherein the geometric protrusions 510 along the well 550 provides the benefit of increasing the amount of nanoparticles that can be included in the well and thus disposed on top of the conductor electrode 210 and thus yields an electrode with a larger surface area and thus a reduced impedance as compared with a sensor having no protrusion and thus less nanoparticles [Pg. 4, Paras. 1 and 7]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li to include an additional portion of the base layer 14 that is formed of a different/second material whereby the second portion includes a geometric protrusion and a well for holding the nanoparticles because Kim teaches that such structure provides the benefit of increasing the amount of nanoparticles that can be included in the well and thus disposed on top of the conductor electrode 210 and thus yields an electrode with a larger surface area and thus a reduced impedance as compared with a sensor having no protrusion and thus less nanoparticles [Pg. 4, Paras. 1 and 7]. It follows that it is obvious for the protrusion(s) to have a height higher than the layer of nanoparticles as Kim teaches the entire purpose of the protrusions is to maintain the nanoparticles in place and having a height higher than the level of nanoparticles (as shown in Kim Figs. 2-3 and 5) would provide the obvious benefit of preventing nanoparticles from spilling over the edge of the protrusions [Pg. 4, Paras. 1 and 7]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].
Although Li clearly comprises some control unit or measurement system as demonstrated by the results shown in Figs. 3-7B, Li is silent on the details of such inherent system. Li therefore fails to expressly teach “a control unit that controls potential measurement in the electric charge detection sensor”, “a measurement result processing unit that processes a result of the measurement by the electric charge detection sensor”, and “a display unit that displays the processed measurement result”. 
Sugihara discloses a method for measuring properties or chemicals and an apparatus thereof [abstract] wherein the system comprises an integrated multiple electrode array comprising a wiring pattern [Col. 8:41-58; Figs. 3-4, 16] wherein the electrode array is connected via the wiring pattern to a main controller including a data recording subsystem for applying a stimulus signal to the electrode array, a processing unit of the data recording subsystem that processes an output signal from the electrode array, and a display device to display and verify the conditions for each operation [Col. 5:12-57; Col. 15:11 through Col. 16:52; Figs. 9 and 16]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li such that the electrode array is connected to a main controller and display unit because Sugihara teaches that a main controller can be used to drive the electrodes, process the output signal from the electrode array and display the results and allows for the user to verify the conditions of each operation within the system [Col. 5:12-57; Col. 15:11 through Col. 16:52; Figs. 9 and 16]. Central processing units with display adapters are well-known to one having ordinary skill in the art. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. The limitations “potential” measuring system, “electrical charge detection” sensor, “detects electric charge”, and “performs potential measurement” are functional limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the “electric charge detection sensor” is not further limited by how it is used. However, Li as modified by the potential measuring system of Sugihara reads upon the functional limitations of the claims. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Kim, and Sugihara, as applied to claim 20 above, and further in view of Huang et al. (US 20180203006 A1). 
Regarding claims 20-21, modified Li discloses the limitations of claim 20 as discussed previously. 
Li is silent on the connection of the electrodes to a wiring layer and thus fails to expressly teach wherein “each of the plurality of detection electrodes has a recess for connection with a wiring layer”, of instant claim 20, and “further comprising a contact for connecting each of the plurality of detection electrodes to a wiring layer”, of instant claim 21. 
Huang discloses a biosensing cartridge [abstract; Para. 0051; Fig. 1] wherein the device includes a sensor chip 702 that includes a recessed portion 716 that form electrode pads connected to the electrodes wherein the pads 716 are connected to a wiring layer 812 through the use of “contacts” 804/808 wherein the contacts are metal plugs embedded in the substrate 806 (i.e., metal-embedded plug-type contact) that are also formed through the through-holes formed in the silicon substrate 805 (i.e., through silicon via type contact) [Paras. 0086-0089; Fig. 8]. Huang teaches that such structure allows for electrical connections between the electrode pads and the end terminals such that the analysis chip can be integrated into a larger substrate such as printed circuit board while being protected from the environment due to the buried electrical connections buried in the insulating layers [Para. 0090; Fig. 8]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li wherein the device is constructed on a sensor chip because Huang teaches that such design allows the sensor chip to be connected to a larger substrate such as a printed circuit board by including the electrical pads, wiring layers, and contacts and that such electrical connections facilitate the connection with the PCB and while protecting the sensor chip from the environment [Para. 0090]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 6-8, filed 07/25/2022, with respect to the 35 U.S.C. § 102 rejection are moot in light of the amended claims and the new grounds of rejection. Applicants arguments with regards to the 35 U.S.C. § 103 rejection of prior claim 6, the limitations of which have been incorporated into independent claims 1 and 16, have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 8 that “When addressing the features of original claim 6, the Office Action at pages 6-8 alleges that Kim's protrusions 510 correspond to the previously recited protruding shape. While not conceding to the appropriateness of the Office Action's allegations regarding the cited references, Applicant respectfully submits that claim 1 has been amended to recite "wherein the insulating portion has a geometric protruding shape at a portion away from a surface of each detection electrode by a predetermined distance." Kim's protrusions 510 fail to correspond to the claimed geometric protruding shape as claimed. Therefore, this feature is a distinction over the cited references.
Examiner’s Response #1
Examiner respectfully disagrees. The limitations of previous claim 6 that were incorporated into independent claims 1 and 16 are expressly taught by Kim. As outlined in the rejection above, Kim teaches wherein the second portion of the substrate 500 comprises a geometric protrusion 510 that extends along and creates a well 550 wherein the nanoparticles are disposed within the well created by the protrusions [Pg. 3, Paras. 11-12]. The geometric protrusions 510 read upon the “geometric protruding shape” of instant claims 1 and 16. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795